DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
	Claim Status
No claims have been amended.
Claims 1-20 are currently pending and have been examined on the merits in this office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4, 6-8, 11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 108461665A) in view of Nguyen et al. (US 9496588 B2-hereinafter Nguyen).

Regarding claim 1, Ma teaches a secondary battery, comprising an electrode assembly (Ma Figure 1; battery core 2), a case and a cap assembly (Ma Figure 1; casing 3, top cover 1); the case having an accommodating cavity, the accommodating cavity having an opening, and the electrode assembly being accommodated in the accommodating cavity (Ma Figure 1 [0017]);
the cap assembly comprising a cap plate and an insulating member provided at an inner side of the cap plate (Ma Figure 1, [0021] top cover 1 includes a top cover sheet 13), the cap plate being connected with the case, and the insulating member (Ma Figure 1 explosion proof valve 137 is read as the insulating member) being positioned at a side of the electrode assembly in the axial direction (Ma Figure 1);
the insulating member being provided with a first surface at a side close to the electrode assembly, and the first surface being a flat surface (Ma Figure 1, valve 137 is close to the battery core 2 reading as the electrode assembly).

	
Nguyen discloses a battery cells that may be used in vehicular contexts for energy storage/expending applications. Nguyen teaches horizontal stacking of a plurality of batteries (Nguyen Figure 7). The stacking of the batteries can be done to provide the desired electrical output from the battery terminals of the battery cells 116 that are electrically connected in series or parallel (Nguyen Col. 49 lines 24-61).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to include a plurality of battery cells in the battery module/core of Ma such that the desired electrical output can be achieved. Furthermore, the batteries can be stacked horizontally as taught by Nguyen as an alternative way of stacking a plurality of batteries.

	Regarding claim 2, modified Ma teaches all of the claim limitations of claim 1. Nguyen further teaches wherein the electrode unit is a flat structure and has a wide surface and a narrow surface (Nguyen Figure 7, wide surface is the front face of the batteries that are stacked and the narrow surface are the end surfaces as shown in the Figure 7 below);
	the first surface is disposed to face the wide surface in the axial direction, two adjacent electrode units contact each other via the wide surfaces thereof (Nguyen Figure 7, wide surfaces contact one another for the electrode units),
the narrow surface is connected with the wide surface and positioned at an end of the electrode unit in a width direction (Nguyen Figure 7).


    PNG
    media_image1.png
    717
    600
    media_image1.png
    Greyscale


	Regarding claim 4, modified Ma teaches all of the claim limitation of claim 2. Ma further teaches wherein a dimension of the first surface in the width direction is larger than a dimension of the wide surface in the width direction (Ma Figure 1, the battery and all surfaces are enclosed in the casing and 

	Regarding claims 6 and 11, modified Ma teaches all of the claim limitation of claim 1. Ma further teaches a first buffer gap being provided between the insulating member and the electrode assembly, and a second buffer gap being provided between the cap plate and the insulating member (Ma Figure 1, a first gap seen between the electrode assembly and the explosion proof valve member and the second gap is between the cap top plate and the valve and is called the explosion proof hole 133 as also seen in Figure 8).


    PNG
    media_image2.png
    443
    671
    media_image2.png
    Greyscale

Regarding claim 7, modified Ma teaches all of the claim limitations of claim 6. Ma fails to teach a height of the first buffer gap in the axial direction. While Ma fails to teach of the specified height within the claimed range, it would have been obvious to a skilled artisan to change the height of the first buffer gap within the claimed range. This would be an obvious modification absent evidence to the contrary In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 8, modified Ma teaches all of the claim limitations of claim 1. Ma fails to teach wherein a flatness of the first surface is not larger than 0.6 mm, however, it would have been obvious to a skilled artisan to change the flatness of the first surface to be less than 0.6 mm. This would be an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV). The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 15, Ma teaches a battery module comprising secondary batteries arranged sequentially:
the secondary battery comprising an electrode assembly (Ma Figure 1; battery core 2), a case and a cap assembly (Ma Figure 1; casing 3, top cover 1); 
the case having an accommodating cavity, the accommodating cavity having an opening, and the electrode assembly being accommodated in the accommodating cavity (Ma Figure 1 [0017]);
the cap assembly comprising a cap plate and an insulating member provided at an inner side of the cap plate (Ma Figure 1, [0021] top cover 1 includes a top cover sheet 13), the cap plate being connected with the case, and the insulating member (Ma Figure 1 explosion proof valve 137 is read as the insulating member) being positioned at a side of the electrode assembly in the axial direction (Ma Figure 1);
the insulating member being provided with a first surface at a side close to the electrode assembly, and the first surface being a flat surface (Ma Figure 1, valve 137 is close to the battery core 2 reading as the electrode assembly),

	Ma fails to teach wherein the electrode assembly comprising electrode units, and the electrode units being stacked in an axial direction of the accommodating cavity;
	
Nguyen discloses a battery cells that may be used in vehicular contexts for energy storage/expending applications. Nguyen teaches horizontal stacking of a plurality of batteries (Nguyen Figure 7). The stacking of the batteries can be done to provide the desired electrical output from the battery terminals of the battery cells 116 that are electrically connected in series or parallel (Nguyen Col. 49 lines 24-61).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to include a plurality of battery cells in the battery module/core of Ma such that the desired electrical output can be achieved. Furthermore, the batteries can be stacked horizontally as taught by Nguyen as an alternative way of stacking a plurality of batteries.

Regarding claim 16, modified Ma teaches all of the claim limitations of claim 15. Nguyen further teaches wherein the electrode unit is a flat structure and has a wide surface and a narrow surface (Nguyen Figure 7, wide surface is the front face of the batteries that are stacked and the narrow surface are the end surfaces as shown in the Figure 7 below);
	the first surface is disposed to face the wide surface in the axial direction, two adjacent electrode units contact each other via the wide surfaces thereof (Nguyen Figure 7, wide surfaces contact one another for the electrode units),


Regarding claim 17, modified Ma teaches all of the claim limitation of claim 15. Ma further teaches wherein a dimension of the first surface in the width direction is larger than a dimension of the wide surface in the width direction (Ma Figure 1, the battery and all surfaces are enclosed in the casing and would make the first surface of the insulating member enclosing a larger dimension of the wide surface in the width direction).


    PNG
    media_image1.png
    717
    600
    media_image1.png
    Greyscale



Regarding claim 18, modified Ma teaches all of the claim limitation of claim 15. Ma further teaches a first buffer gap being provided between the insulating member and the electrode assembly (Ma Figure 1, a first gap seen between the electrode assembly and the explosion proof valve member).


    PNG
    media_image2.png
    443
    671
    media_image2.png
    Greyscale


	Regarding claim 19, modified Ma teaches all of the claim limitations of claim 15. Ma teaches of the battery module being enclosed in a casing 3, but fails to teach wherein the module further comprises two end plates and two side plates, the two end plates are respectively provided at two ends of the secondary batteries in the arrange direction of the secondary batteries, the two side plates are respectively provided at two sides of the secondary batteries, the two end plates and the two side plates are welded together to form a rectangular frame. This would be obvious to a skilled artisan as the casing 

Regarding claim 20, Ma teaches a vehicle (Ma [0003] battery used in vehicles) comprising a battery module comprising secondary batteries arranged sequentially:
the secondary battery comprising an electrode assembly (Ma Figure 1; battery core 2), a case and a cap assembly (Ma Figure 1; casing 3, top cover 1); 
the case having an accommodating cavity, the accommodating cavity having an opening, and the electrode assembly being accommodated in the accommodating cavity (Ma Figure 1 [0017]);
the cap assembly comprising a cap plate and an insulating member provided at an inner side of the cap plate (Ma Figure 1, [0021] top cover 1 includes a top cover sheet 13), the cap plate being connected with the case, and the insulating member (Ma Figure 1 explosion proof valve 137 is read as the insulating member) being positioned at a side of the electrode assembly in the axial direction (Ma Figure 1);
the insulating member being provided with a first surface at a side close to the electrode assembly, and the first surface being a flat surface (Ma Figure 1, valve 137 is close to the battery core 2 reading as the electrode assembly),
and an arrange direction of the secondary batteries being perpendicular to the axial direction (Ma Figure 1, a skilled artisan can arbitrarily pick any direction that is perpendicular to the axial direction to be the arrange direction).
	Ma fails to teach wherein the electrode assembly comprising electrode units, and the electrode units being stacked in an axial direction of the accommodating cavity;
	

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to include a plurality of battery cells in the battery module/core of Ma such that the desired electrical output can be achieved. Furthermore, the batteries can be stacked horizontally as taught by Nguyen as an alternative way of stacking a plurality of batteries.


Claims 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 108461665A) in view of Nguyen et al. (US 9496588 B2-hereinafter Nguyen) as applied to claims 1 and 2 above, and further in view of Maeda et al. (US 2018/0097208 A1-hereinafter Maeda).

Regarding claim 3, modified Ma teaches all of the claim limitations of claim 2. Modified Ma fails to teach wherein the narrow surface is in the shape of an arc. Ma and Nguyen teaches of more rectangular looking batteries.

Maeda discloses an energy storage device including an electrode assembly and a current collecting member connected to the electrode assembly. Maeda teaches of a battery assembly 20 having a rectangular shape and has a curved/arc shaped for the narrow region of the battery assembly 20 (Maeda Figure 2 electrode assembly 20 with curved shaped at top and bottom regions of the assembly).


Regarding claim 5, modified Ma teaches all of the claim limitations of claim 1. Ma fails to teach where in the insulating member is made from plastic and a Young’s modulus of the insulating member is 0.5 Gpa-1.2 Gpa. Ma is silent with respect to the material of explosion valve member.
Maeda discloses an energy storage device including an electrode assembly and a current collecting member connected to the electrode assembly. Maeda teaches of an insulating member 50 being made of polypropylene (Maeda [0042]) relating to the plastic insulating member as presented in the claims.
Therefore, it would have been obvious to a skilled artisan to substitute the explosion proof valve material for the polypropylene insulating material as this is a known material used in the art. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Modified Ma still fails to teach the modulus for the insulating member, however, if is known in the art that polypropylene can have the modulus within the claimed range as exemplified by NPL MatWeb (cited in the notice of references cited). Furthermore, Young Modulus is temperature dependent so a skilled artisan can adjust the temperature to achieve the desired Young’s Modulus.


Regarding claim 9, modified Ma teaches all of the claim limitations of claim 1. Ma teaches wherein the cap assembly further comprises an electrode terminal (Ma Figure 1) and an electrically conductive pole 122 being read as the current collecting member and connects the electrode terminals and the electrode assembly (Ma Figure 1), but fails to teach wherein the insulating member is provided with a first groove at a side close to the electrode assembly, the current collecting member comprise a first portion received in the first groove; the first portion is provided with a second surface at a side close to the electrode assembly and the second surface is flush with the first surface.
Maeda discloses an energy storage device including an electrode assembly and a current collecting member connected to the electrode assembly. Maeda teaches wherein a cap assembly further comprises an electrode terminal and a current collecting member (Maeda Figure 3 current collecting member 70/80), the electrode terminal is provided to the cap plate (Maeda Figure 3 terminals 30/40 connected to the cap plate), the current collecting member connects the electrode terminal and the electrode assembly (Maeda Figures 2 and 3); a lower insulating member 50 having a thinner first portion 54 and a thicker second portion 55 reading as the groove portion at a side close to the electrode assembly and the current collecting member 70 being received in the first groove (Maeda Figure 4 [0051]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the explosion proof valve of Ma to incorporate the electrical connection of the current collecting member and the insulating member as taught by Maeda by forming a groove portion having different thicknesses in the valve portion wherein the current collecting member is associated to form an electrical connection for the battery module.

In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


Claims 1 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0237741 A1) in view of Nguyen et al. (US 9496588 B2-hereinafter Nguyen).

Regarding claim 1, Lee teaches a secondary battery, comprising an electrode assembly (Lee Figure 2, electrode assembly 110), a case and a cap assembly (Lee Figure 2, cap assembly 130, case 120); the case having an accommodating cavity, the accommodating cavity having an opening, and the electrode assembly being accommodated in the accommodating cavity (Lee Figure 2);
the electrode assembly comprising electrode units (Lee Figure 2, multiple cells are present)
the cap assembly comprising a cap plate and an insulating member provided at an inner side of the cap plate (Lee modified Figure 3 below, insulation plate 140), the cap plate being connected with the case, and the insulating member (Lee Figure 3) being positioned at a side of the electrode assembly in the axial direction (Lee Figures 2/3);

    PNG
    media_image3.png
    430
    1088
    media_image3.png
    Greyscale

the insulating member being provided with a first surface at a side close to the electrode assembly, and the first surface being a flat surface (Lee Figure 3, insulating plate 140 is at aside close to the electrode assembly).
	Lee fails to teach wherein the electrode units being stacked in an axial direction of the accommodating cavity;
	
Nguyen discloses a battery cells that may be used in vehicular contexts for energy storage/expending applications. Nguyen teaches horizontal stacking of a plurality of batteries (Nguyen Figure 7). The stacking of the batteries can be done to provide the desired electrical output from the battery terminals of the battery cells 116 that are electrically connected in series or parallel (Nguyen Col. 49 lines 24-61).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to stacked horizontally stack the batteries as taught by Nguyen as an alternative way of stacking a plurality of batteries. Stacking batteries horizontally could be realized by a skilled artisan without any ingenuity.

Regarding claim 11, modified Lee teaches all of the claim limitations of claim 1. Lee further teaches wherein a second buffer gap is provided between the cap plate and the insulating member (Lee Figure 3 below).

    PNG
    media_image3.png
    430
    1088
    media_image3.png
    Greyscale


Regarding claims 12-13, modified Lee teaches all of the claim limitations of claim 11. Lee further teaches wherein the second buffer gap is formed by providing a second a second groove in the insulating member (Lee Figure 3 below), and wherein the cap plate and the insulating member are fixedly connected via the connecting member, and a part of the connecting member is received in the second groove (Lee Figure 3).


    PNG
    media_image3.png
    430
    1088
    media_image3.png
    Greyscale

Regarding claim 14, modified Lee teaches all of the claim limitations of claim 13. Lee further teaches of the connecting member and the insulating member being integrally formed (Lee Figure 3). Lee further teaches wherein laser welding occurs between the cap plate assembly and the casing (Lee [0049] Figure 3). While Lee fails to teach thermal melting of the connecting member and cap plate, however, this limitation is deemed to be a product by process limitation.
The product-by-limitation of claim 14 is not given patentable weight since the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 14 as written does not distinguish the product of the instant application from the product of the prior art. 


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, Maeda teaches wherein the insulating member is provided with a through hole 51 on the bottom of the first groove and a current collecting member further comprising a second portion connected with the first portion, however, fails to teach nor render obvious wherein the second portion of the current collecting member extends into the through hole of the insulating member and is fixed to the electrode terminal. Instead, Maeda teaches wherein a shaft portion 30b of the terminal is .


Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not read on the claims because the rejection of record fails to teach (a) stacking of the electrode units in an axial direction, and (b) arrangement of secondary batteries being perpendicular to the axial direction.
The arguments presented above (arguments a and b) are not persuasive. Nguyen discloses a horizontal stacking of the batteries in that would correlate to Applicant’s axial direction. This is seen in Nguyen Figure 7, as cited by the examiner in the previous rejection, and further in Figures 11, and 19-20. Specifically, Figures 19-20 shows the stacking of battery cells along with the frame and then further including a cover that show the terminals at the top region of the cover. These Figures of Nguyen show stacking in an axial direction and is consistent with applicant’s specification and claims. The arrangement of the secondary batteries would be in a direction that would be perpendicular to the axial direction. Applicant provides a newly drawn figure in the remarks depicting this limitation of claims 15 and 20, however, this orientation is a well-known orientation and one that would have been obvious to a skilled artisan to place secondary batteries next to each other rather than stacking the batteries in the axial direction. This limitation prevents the stacking of batteries. This is within the knowledge and skill of a skilled artisan to place battery modules next to one another and due to the stacking of the electrode units in the battery module, the limitation of the secondary batteries being perpendicular to the axial 
Examiner further notes that applicant argues references separately and does not consider the combination of the references throughout the remarks. Applicant also argues limitations not cited in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728